Marrer or L——
In EXCLUSION Proceedings
A-11152100
Decided by Board May 11, 1960

‘Commuter statas—Two hours employment in United States during ten-month
period insufficient ¢o confer commuter status.

Canadian national who was employed in United States for only two hours
between January and November 1959 never acquired eligibility for com-
muter status; hence, temporary incapacity for employment during that pe-
Tiod due to pregnancy was immaterial to disposition of case.

EXciupaBie: Act of 1952—Section 212(a) (20) [8 U.S.C. 1182(a) (20) ]—Immi-

grant not in possession of a valid unexpired immigrant visa.

BEFORE THE BOARD

Discussion: The case comes forward pursuant to certification by
the special inquiry officer of his decision entered January 4, 1960,
directing that the applicant be admitted to the United States as a
commuter.

The applicant is a married female who was born at Windsor,
Ontario, Canada, on August 30, 1935. She has testified that her
mother is a native-born citizen of the United States but that prior
to her entry into the United States on January 16, 1959, as a non-
quota immigrant, she had resided in this country only for a period
of 6 or 7 months while attending school in 1951. She also testified
that she voted in a municipal election in Canada in 1957. Although
the evidence on this point appears to be rather sketchy, from the
facts of record it does not appear that the applicant ever perfected
aay claim to citizenship under the nationality laws; and, in any
event, she appears to have expatriated herself under the provisions
of 8 U.S.C. 1481(a) (5) by voting in a foreign election in 1957.

The applicant is an alien, a native and citizen of Canada, married,
female, 24 years of age, who was originally admitted to the United
States for permanent residence in possession of » nonquota immi-
grant visa on January 16, 1959. At that time her status was imme-
diately converted to that of a commuter since she was then seeking
employment in the United States. She last sought admission to the
United States at the port of Detroit, Michigan, on November 30,

643
1959, presenting a Form J--151, Alien Registration Receipt and
Border Crossing Identification Card, with which she sought admis-
sion as a returning immigrant of the commuter class.

It has been established that between the date of her original entry
in January 1959 and her present application for admission in No-
vember 1959, the applicant had been employed in the United States
for a period of only two hours on May 29, 1959. It has further
been established that the applicant gave birth to a child in Canada
on August 14, 1959, and that she was incapacitated for work by
reason of pregnancy and childbirth during the period July 1, 1959,
to September 15, 1959.

The principal question to be resolved is whether the applicant
was, in fact, ever qualified for the commuter status. It has been
held that where an alien was admitted for permanent residence, on
the same day procured a Resident Alien’s Border Crossing Card
with which she returned to Canada where she resumed residence,
and subsequently entered the United States only it unsuccessful
attempts to secure employment, she was not entitled to the com-
muter status. .

By way of review, aliens who seek to make temporary visits to
perform labor in the United States are regarded not as nonimmi-
grants but as immigrants? The- strict enforcement of this rule
would have created a troublesome situation along the Canadian and
Mexican borders where many thousands crossed the international
line each day to employment on the other side. Where this employ-
ment was permanent in character, administrative ingenuity devised
a “commuter” status which enabled the Canadian or Mexican to
obtain lawful admission for permanent residence in order that he
might be able to pursue his employment here. His right to enter is
attested by his Alien Registration Receipt Card. This, of course,
is an amiable fiction, since the commuter is actually coming to this
country temporarily and usually returns to his home in Canada or
Mexico each night. However, it is a device which allows the entry
of many aliens in contiguous territory who have stable jobs in this
country.*

It can thus be seen that the commuter status device has been used
where the employment in this country is of a permanent and stable
nature. An applicant’s employment in the United States which has
aggregated a ‘total of 2 hours performed during one day since
January 1959 would scarcely seem to qualify as stable or regular
employment so as to enable the applicant to retain her commuter
status, in view of the lapse of time since she has been employed in

 

4 Matter of D-——O——, 8 I. & N. Dec, 519,
3 Karnuth v, United States ex rel. Albro, 279 U.8. 281 (1929).
*Gordon and Rosenfield, Immigrated Low 4 Procedure (1959), p. 127.

844
this country. We, therefore, conclude that the applicant is not
eligible at this time to enter as a reiurning resident of the com-
tmuter class.

In other respects, we believe the case is governed by the prin-
ciples enunciated in Matter of S——, G—— & C-—~, A-11135619,
A-11132260, A-10367889, Int. Dec. No. 967. In that case the history
of commuter status was extensively reviewed. We there reaffirmed
the rule that commuter status is lost, as before, when the alien has
been out of employment in the United States for more than 6
months. We also indicated that a commuter remains entitled to
such classification, notwithstanding an absencs of 6 months and
interruption of his work for that period, if his employment, job
or position has not been lost and if the interruption was due to
circumstances beyond his control, such as serious illness, pregnancy
or a disabling injury, all of which would toll this 6-month period
until commuter was again employable. We need not consider
whether the applicant’s employment, job or position had not been
Jost in the instant case inasmuch as we have already concluded that
the single, brief, 2-hour-period of previous employment in this
country does not support the commuter status. Permission to re-
apply will be granted.

Order: It is ordered: that the alien be excluded under section
212(a) (20) [8 U.S.C, 1182(a) (20)] as an immigrant not in pos-
session of a valid unexpired immigrant visa.

It is further ordered that permission to reapply for admission
after exclusion and deportation be granted.

645
